Kirby, J. The appellant contends that without regard to the testimony, it is entitled under the law to all the fines and penalties imposed by the mayor’s court, whether for violations of the ordinances of the town or.State laws of which it had jurisdiction. Sections 5465 and 7183 Kirby’s Digest provide: “All fines, penalties and forfeitures imposed by any court or board of officers whatsoever, except those imposed by mayor’s or police courts in any city or town, shall be paid into the county treasury for county purposes.” Kirby’s Digest, section 7183. “All fines and penalties imposed by the mayors or police court in any city or town in this State shall be paid into the city or town treasury, and the city or town councils shall have power to prescribe all necessary regulations for the collection, and account for said fines and penalties.” Kirby’s Digest, section 5465. The mayors of incorporated towns and cities of the second class are also given concurrent jurisdiction with justices of the peace of offenses in violation of the State laws within their jurisdiction. Sections 5586, 5590, Kirby’s Digest. All municipal corporations are authorized to prohibit and punish any act, matter or thing which the laws of the State make a misdemeanor, and bo prescribe penalties for violation of such ordinances not greater nor less for the violation thereof than those prescribed by the statute. Sections 5463, 5464, Kirby’s Digest.  (1) The sections of the Digest above quoted give color to appellant’s contention but they received a different construction by this court in Hackett City v. State, 56 Ark 135. It was there held that the city or town is entitled to all fines imposed by the mayor’s court for violations of the ordinances of the municipality without regard to the fact that the town ordinances imposed penalties for acts which were also offenses against the State. The court said also in construing section 5860 of Mansfield’s Digest, since conformed to section 2, of the act of March 30,1891, (seetion'5465, Kirby’s Digest), and carried into Kirby’s Digest as section 7183, “It was the clear intention of that section to give to the county all fines arising from the enforcement of the State law by the mayor in his capacity of justice of the peace.” The court considered in its opinion said act of March 30, 1891, and we adhere to its ruling therein. Accordingly the city or town is entitled to retain all the fines and penalties imposed by the mayor’s court for viola.tions of its ordinances, notwithstanding the ordinances make the same acts offenses as are made offenses against the State by the statutes and the county is entitled only to such fines and penalties as are imposed by the mayors of said courts, acting in their capacity of justice of the peace for violation of the State laws within their jurisdiction.  (2) The testimony herein tended strongly to show that the fines and penalties in controversy were imposed by the mayor’s court for the violation of ordinances of the town that prescribe like punishment for the same offenses as are prescribed by statute for violation of State laws and the court should have submitted this issue to the jury for its determination under proper instructions; and the testimony not being undisputed, should not have directed a verdict. For these errors the judgment is reversed and the cause remanded for a new trial.